Citation Nr: 0637692	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar radiculitis with herniated disc at L5-S1. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for 
lumbosacral strain/sprain syndrome and assigned a 
noncompensable disability rating, effective April 20, 1999.  
By rating decision dated June 2002, the RO increased the 
noncompensable rating for lumbosacral strain/sprain syndrome 
to a 20 percent disability rating for lumbar radiculitis with 
herniated disk at L5-S1, effective April 20, 1999.  

In November 2003, the Board remanded the claim for further 
development.  As will be explained below, the Board finds 
that the requested development has not been fully undertaken.  
Thus, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded this claim in November 2003, requesting 
that the veteran's service connected lumbar radiculitis with 
herniated disk at L5-S1 be medically evaluated in the context 
of the applicable rating criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for intervertebral disc syndrome.  
Specifically, the Board requested that the clinical analysis 
of the veteran's lumbar radiculitis include findings on 
whether the veteran experiences incapacitating episodes, 
muscle spasm, or guarding.  The Board also requested that the 
examiner measure the range of motion in the lumbar spine.  
The examiner was also directed to indicate if there is 
functional loss, and to measure the functional loss the 
veteran experiences during a flare up or after repetitive use 
of the lumbar spine.   

Pursuant to the November 2003 remand, the veteran underwent a 
VA examination in June 2004.  The examination report does not 
address whether the veteran experiences incapacitating 
episodes.  Although muscle spasm was noted, the examiner did 
not indicate whether the veteran experiences abnormal gait or 
abnormal spinal contour as a result of the muscle spasm.  
Range of motion on left and right lateral flexion was not 
reported.  Further, although the examiner noted that the 
veteran is at risk for fluctuation in the severity of his 
condition, he did not address the degree of functional 
limitation the veteran experiences during exacerbations. 

During the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, to which the veteran's lumbar radiculitis with 
herniated disc at L5-S1 is analogously rated, effective 
September 23, 2002.  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The June 2004 VA examination fails to address several 
diagnostic criteria contained in revised 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Further, since the veteran's claim was 
pending at the time of the September 2002 amendments, his 
service connected disability must also be assessed in light 
of former 38 C.F.R. § 4.71a, Diagnostic Code 5293.   The 
medical evidence of record is inadequate for purposes of 
assessing the severity of the veteran's service-connected 
lumbar spine disability and a remand is required by law.  See 
38 C.F.R. § 4.2 (2006); see also, Stegall v. West, 11 Vet. 
App. 268 (1998).  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following action: 

1.  The RO is requested to forward the 
veteran's claims folder to the examiner 
who conducted the June 2004 VA 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
again review the claims folder.  The 
examiner should obtain any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should indicate 
whether the veteran experiences 
incapacitating episodes (periods of signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should specify 
the range of motion of the lumbar spine 
to include forward flexion, extension, 
left and right lateral flexion, and left 
and right lateral rotation.  

The examiner should indicate whether the 
veteran's disability results in 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc.  The examiner should indicate 
whether the veteran suffers from 
recurring attacks of the aforementioned 
symptoms or whether his condition is 
persistent.  Further, the examiner should 
indicate whether the veteran experiences 
intermittent relief or no relief from the 
aforementioned symptoms. 

The examiner should specify the 
functional loss, if any, caused by the 
lumbar radiculitis with herniated disc at 
L5-S1.  The examiner should indicate if 
there is functional loss due to pain, 
pain on movement, weakened movement, 
excess fatigability or incoordination on 
movement, and whether the pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over time.  If 
functional loss is detected, the examiner 
should indicate what objective evidence 
supports this finding.  The functional 
loss should be expressed in terms of 
additional range of motion loss.  
Negative findings should be reported.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal, 
including consideration of August-October 
2006 reports from South Jersey Pain 
Consultants, LLC.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






